Third District Court of Appeal
                               State of Florida

                           Opinion filed May 20, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2041
                         Lower Tribunal No. 03-28569
                             ________________


                         Derrick Jermaine Knight,
                                    Appellant,

                                        vs.

                               State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Hon. Milton
Hirsch, Judge.

     Derrick Jermaine Knight, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas Glaid, Senior Assistant
Attorney General, for appellee.


Before SHEPHERD, C.J., EMAS and SCALES, JJ.

     PER CURIAM
      On March 11, 2015, this Court issued an Opinion affirming the trial court’s

latest denial of Derrick Jermaine Knight’s motion seeking post-conviction relief.1

Our Opinion contained an order to show cause why Knight should not be

prohibited from filing with this Court any further pro se appeals, petitions, motions

and other pleadings related to his criminal conviction in case number 03-28569.

      Knight filed a response to the show cause order on April 6, 2015. Knight’s

response provides no new information or argument for our consideration.

      We must balance Knight’s pro se right to access to courts with the Court’s

need to devote its finite resources to legitimate appeals. State v. Spencer, 751 So.

2d 47, 48 (Fla. 1999) (“[D]enying a pro se litigant the opportunity to file future

petitions is a serious sanction, especially where the litigant is a criminal defendant.

. .”). Accordingly, after an order to show cause and an opportunity to answer, a

court may prevent further filings. Id.

      We conclude that Knight has not demonstrated good cause to justify further

filings of appeals, petitions, motions and other pleadings with this Court. It is

hereby ordered that the Clerk of the Third District Court of Appeal shall refuse to

accept further pro se filings related to case number 03-28569; provided, however,

1 Knight has filed at least ten petitions and appeals to this Court, stemming from
his 2007 conviction for manslaughter, aggravated battery, shooting a deadly
missile into a vehicle, possession of cocaine and possession of drug paraphernalia.
He was sentenced to fifteen years in prison on the manslaughter count and twenty-
five years on the aggravated battery count, to run consecutively, for a total of forty
years.

                                          2
that filings related to case number 03-28569 may be accepted by the Clerk if such

filings have been reviewed and signed by an attorney who is a licensed member of

the Florida Bar in good standing.

      Any such further and unauthorized pro se filings by Knight will subject him

to sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it for disciplinary action, pursuant

to section 944.279(1) of the Florida Statutes.

      Order issued.




                                          3